  Case 1:21-cv-02611-BMC Document 8 Filed 06/18/21 Page 1 of 1 PageID #: 51




                                           June 18, 2021

By ECF

Hon. Brian M. Cogan
United States District Judge
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     Gustavo Gualpa v. New Hari Auto Care Inc., et al.;
                      Docket Number 21-CV-2611-BMC

Your Honor,

               I was recently retained by the Defendants in the above-referenced matter.
I write on behalf of the parties to jointly request that the initial conference scheduled for
June 22, 2021 be adjourned by two weeks and that the associated deadlines for the
completion of a Case Management Plan and automatic disclosures be adjourned. The
reason for this request is because I was recently retained by the Defendants to represent
them in this action and had an unforeseen family emergency that prevented me from
being formally retained and meeting with my clients. I have discussed this case with
Plaintiff’s counsel and we both are in agreement to have the case referred out to
mediation to try and resolve the case through settlement. For all of these reasons, and
so that I can gather as much information from my clients in order to fully represent their
interests at the initial conference in this case, the parties respectfully request that the
conference be adjourned. Please be aware that Plaintiff’s counsel has a conflict on June
29, 2021 if that date were to be selected by the Court. I thank the Court for its attention
to this request.


                                           Respectfully submitted,


                                           Michael P. Kushner, Esq.




                    16 Court Street, 36th Floor / Brooklyn, New York 11241
                       718.504.1440 (telephone) / 718.504.4630 (facsimile)
                                     www.KushLawGroup.com
